AFFIRMED and Opinion Filed April 9, 2020




                                   S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00377-CR

                         LARRY GIVENS, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                      Trial Court Cause No. F1875340

                        MEMORANDUM OPINION
                Before Justices Myers, Whitehill, and Pedersen, III
                           Opinion by Justice Whitehill
      Appellant pled not guilty to Possession of a Firearm by a Felon as enhanced

by two prior felony convictions. A jury found him guilty and the court assessed

punishment at forty years in prison.

      Appellant’s counsel has filed a motion to withdraw. The motion is supported

by a brief in which counsel professionally and conscientiously examines the record

and applicable law and concludes that this appeal is frivolous and without merit.

Counsel has provided appellant with a copy of the brief and the motion to withdraw.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The
brief presents a professional evaluation of the record showing why, in effect, there

are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex.

Crim. App. [Panel Op.] 1978) (determining whether brief meets requirements of

Anders). We advised appellant of his right to file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right

to file pro se response to Anders brief filed by counsel). Appellant responded but

presents no arguable grounds to advance.

      We have also reviewed the record and counsel’s brief. See Bledsoe v. State,

178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty

in Anders cases). We agree the appeal is frivolous and without merit. We find

nothing in the record that might arguably support the appeal.

      We therefore grant counsel’s motion to withdraw and affirm the trial court’s

judgment.



                                           /Bill Whitehill/
                                           BILL WHITEHILL
                                           JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)
190377F.U05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

LARRY GIVENS, Appellant                      On Appeal from the Criminal District
                                             Court No. 1, Dallas County, Texas
No. 05-19-00377-CR          V.               Trial Court Cause No. F1875340.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Whitehill. Justices Myers and
                                             Pedersen, III participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered April 9, 2020




                                       –3–